Citation Nr: 0808871	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-33 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to March 31, 2004, for 
the grant of service connection with a 100 percent schedular 
rating assigned for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1968.
This matter comes to the Board of Veterans' Appeals (Board) 
from November 2004 and March 2005 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


FINDING OF FACT

In a signed statement received by the Board in March 2008, 
the veteran indicated that he wished to withdraw his pending 
appeal of a claim of entitlement to an effective date prior 
to March 31, 2004, for the grant of service connection for 
PTSD with a 100 percent schedular rating assigned.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal, the Board 
does not have jurisdiction to consider the claim and it must 
be dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In a statement signed by the appellant, and received by the 
Board in March 2008, the veteran indicated that he wished to 
withdraw his appeal as to the claim of entitlement to an 
effective date prior to March 31, 2004, for the grant of 
service connection with a 100 percent schedular rating 
assigned for PTSD.  In a statement received in March 2008, 
the veteran's accredited representative reiterated that the 
veteran wished to withdraw his pending appeal.
The appellant's statement constitutes a written withdrawal of 
the substantive appeal with regard to the matter of 
entitlement to an effective date prior to March 31, 2004, for 
the grant of service connection with a 100 percent schedular 
rating assigned for PTSD.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
that issue, and it must be dismissed.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

Entitlement to an effective date prior to March 31, 2004, for 
the grant of service connection, with a 100 percent schedular 
rating assigned for post-traumatic stress disorder (PTSD), is 
dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


